Citation Nr: 0700643	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-39 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the request for waiver of recovery of nonservice-
connected disability pension benefit overpayment, in the 
calculated amount of $2,055.00, for the period July 1, 2002, 
to February 28, 2003, was timely.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION


The veteran served on active duty from June 1944 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the October 2005 decision by 
the Committee on Waivers and Compromises (Committee) located 
at the Department of Veterans Affairs (VA) Regional Office 
and Pension Center in Milwaukee, Wisconsin (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran was notified of his overpayment by a letter 
dated December 13, 2003.

2.  The veteran's request for a waiver was received on 
October 14, 2005.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the loan 
guaranty indebtedness in the amount of $2,055.00, was not 
timely filed, and a waiver may not be granted. 38 U.S.C.A. § 
5302(b) (West 2002); 38 C.F.R. § 1.964(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue on appeal in this case is whether the veteran has 
submitted a timely request for waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $2,055.00.  Under the applicable regulations, a 
request for waiver of a debt, other than for loan guaranty, 
shall only be considered if made within 180 days following 
the date of a notice of the indebtedness to the debtor.  The 
180 day period may be extended if the individual requesting 
waiver demonstrates to the Chairperson of the Committee that, 
as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing, including forwarding.  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b) (2006); see also 38 
U.S.C.A. § 5302(a) (West 2002).

In this case, the veteran was notified in December 2003 that, 
due to the veteran's failure to submit a yearly income 
report, his VA benefits were to be terminated effective 
January 1, 2002.  A later December 2003 letter notified the 
veteran that the monies he had received beginning January 
2002 constituted an overpayment of $3,585.00.  By an October 
2004 action, VA benefits were reinstated for the period 
January 1, 2002, to June 30, 2002.  However, this action 
noted that benefits remained terminated for the period 
beginning July 1, 2002, thereby reducing the veteran's 
overpayment to $2,055.00.

The veteran's request for waiver of overpayment was received 
October 14, 2005.  Although the veteran noted that it was his 
second request for a waiver, review of the claims file shows 
no documents which could be construed as a request for waiver 
prior to October 14, 2005.

By a decision dated October 17, 2005, the Committee denied 
the veteran's request for waiver of recovery of an 
overpayment in the amount of $3,585.00, on the basis of the 
untimely waiver request.  This determination pointed out that 
in the December 13, 2003 Debt Management Center (DMC) letter 
to the veteran, he was notified of the amount of his debt, 
and informed of his right to request, and information 
regarding the specifics of obtaining, a waiver of recovery of 
that debt.  Additionally, the October 2005 notice letter 
notified the veteran of the October 2004 action reducing his 
outstanding overpayment to $2,055.00.

Ultimately, the evidence of record shows that the veteran's 
request for waiver of overpayment was not received until 
October 2005, almost two years subsequent to the DMC's 
December 2003 letter notifying him of the overpayment and 
informing him of his right to request a waiver.  The 
regulations cited above note that such a request must be made 
within 180 days of the date of that notice.  Thus, the 
veteran's request for waiver of overpayment is not timely, 
and as a matter of law, must be denied.

The veteran contended in his October 2005 notice of 
disagreement that he never received notice of a time limit in 
which to file a waiver of recovery of overpayment.  However, 
there is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992). While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented to 
rebut the presumption of regularity.  For example, the claims 
file does not reflect that the United States Postal Service 
returned the notification letter as undeliverable, or that 
the enclosures noted in the letter were in fact not included 
therewith.  As such, the Board presumes that the December 
2003 notice letter regarding the overpayment, and means by 
which he could apply for a waiver, was sent to the veteran, 
included the necessary attachments, and was received by him.  

As the veteran's waiver was not timely received, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $2,055.00 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


